Citation Nr: 0808873	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  06-22 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The veteran served on active military duty from March 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in San 
Diego, California.  The RO determined that new and material 
evidence sufficient to reopen a previously denied claim for 
service connection for bilateral hearing loss had been 
received but denied the de novo issue of entitlement to 
service connection for bilateral hearing loss.  Due to the 
veteran's residence, his claims folder remains under the 
jurisdiction of the RO in Montgomery, Alabama.  

Although the RO has reopened the previously denied claim for 
service connection for bilateral hearing loss, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 
1383-1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See 
also, Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which 
holds that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
already determined that new and material evidence sufficient 
to reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss has been received, the 
Board will proceed, in the following decision, to adjudicate 
this new and material issue in the first instance. 





FINDINGS OF FACT

1.  In May 1991, the Board denied service connection for 
bilateral hearing loss. 

2.  Evidence received since the Board's May 1991 decision is 
not new and material and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's May 1991 decision that denied service 
connection for bilateral hearing loss is final. 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. §  20.1100 (2007).

2.  The evidence received since the Board's May 1991 
determination is not new and material, and the claim for 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The foregoing notice requirements were satisfied by an April 
2005 letter.  Importantly, that letter acknowledged the prior 
denial of service connection for bilateral hearing loss and 
notified the veteran that "new and material" evidence was 
necessary to reopen that issue. The RO explained to the 
veteran that the necessary evidence must demonstrate that his 
bilateral hearing loss was incurred in or aggravated by (e.g. 
related to) his active military service, as such evidence was 
not present at the time of the prior final decision.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA's duty to notify has 
been met.  

In addition, the veteran has been accorded a pertinent VA 
examination, and all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file.  In fact, neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. Thus, the Board finds that the 
duty to assist provisions of the VCAA have been satisfied.

Analysis

Evidence of record at the time of the May 1991 Board decision 
reveals an April 1989 statement by a private physician, 
reporting "moderate to severe sensory neural hearing loss in 
both ears" and operations for otosclerosis in 1960 and 1961.  
There was no evidence associating the veteran's hearing loss 
with his active military service.  Consequently, the Board 
denied service connection for "defective hearing."  The 
veteran did not appeal this decision to the Court. Thus, the 
Board's decision is final. 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  In a statement received by the RO in March 2005, 
the veteran requested that his claim for service connection 
for bilateral hearing loss be reopened.  Although the veteran 
has submitted new evidence reflecting treatment for bilateral 
hearing loss, these records do not reflect a nexus between 
the veteran's bilateral hearing loss and his active military 
duty.   

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the May 1991 Board decision, there was no 
evidence linking the veteran's bilateral hearing loss to his 
active military service.  Additional evidence received since 
that earlier decision reflects treatment for bilateral 
hearing loss but does not indicate an association between the 
veteran's current disability and his active military duty.  
In fact, in the report of a May 2005 VA audiological 
examination, the examiner opined that since the veteran was 
diagnosed with otosclerosis bilaterally, and since 
otosclerosis is not usually caused by noise exposure, the 
veteran's hearing loss was not a result of military noise 
exposure.  

Because the evidence received after the Board's May 1991 
decision does not provide a link between the veteran's 
currently-shown bilateral hearing loss and his active 
service, and in fact reflects an opinion specifically 
rejecting any link, such evidence does not raise a reasonable 
probability of substantiating the claim for service 
connection for this disorder. This additional evidence is, 
therefore, not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for 
bilateral hearing loss.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

ORDER

New and material evidence sufficient to reopen the previously 
denied claim for service connection for bilateral hearing 
loss has not been received, the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


